Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s communication filed on 10/14/2021. Claims 1-5, 8, 10-17, 19 and 24-28 are pending in the application and have been examined. Claims 1-3, 5, 8, 10-15, 17, 19 and 24-26 have been amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/07/2021 has been considered by the examiner.

Response to Arguments
Applicant’s argument on 35 U.S.C. 102/103:
Applicant’s arguments, see pages 13-19, filed on 10/14/2021, with respect to the rejection(s) of claims 1-5, 8, 24 and 26-28 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
Applicant’s arguments, see page 19, filed on 10/14/2021, with respect to the rejection(s) of claims 10-17, 19 and 25 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a Singh et al. Publication No. US 2017/0187647 A1.

Allowable Subject Matter
	Claims 1-5, 8, 24 and 26-28 are allowed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 10, 12-17, 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over GAO Et Al. Publication No. US 2019/0222431 A1 (GAO hereinafter) in view of Singh et al. Publication No. US 2017/0187647 A1 (Singh hereinafter)

Regarding claim 10,
Gao teaches a packet processing method, applied to a second provider edge (PE) node and comprising:
receiving a second packet sent by a first PE node (Para 0168 and Fig. 5 - the second PE device receives the first VXLAN packet from the first PE device), wherein the first PE node processes a first packet received from a first access circuit (AC) to obtain the second packet (Para 0142-0144 and Fig. 5 - first PE device receives the data packet sent by the first CE device; after receiving the data packet sent by the first CE device, the first PE device may process the data packet for determining whether the data packet is a BUM packet. When the determining that the data packet is a BUM packet, the first PE device encapsulates  and the second packet comprises a first internet protocol (IP) address, wherein the first IP address comprises a second IP address or an IP address which is obtained by through encrypting part bits of the second IP address with an intrinsic entropy value of the first packet (Para 0164 - the original Ethernet frame carrying the ESI label is encapsulated by using the VXLAN header, to obtain a VXLAN packet. The VXLAN packet is encapsulated by using a UDP header, to obtain a UDP packet. The UDP packet is encapsulated by using an IP header, to obtain an IP packet. The IP packet is encapsulated by using an Ethernet header, to obtain an encapsulated VXLAN packet), wherein the second IP address is one of the following: an IP address which is obtained from […] an Ethernet segment identifier (ESI) of the ESI corresponding to the first AC […] (Para 0164 - the ESI 1, which corresponding to an AC between the first PE device and the first CE device as stating on fig. 1, is encapsulated into the extended field between the VXLAN header of the first VXLAN packet and the original Ethernet frame); wherein the ESI corresponding to the first AC is an ESI bound to a main interface to which the first AC belongs, the ESI IP address of the ESI is an IP address corresponding to the ESI (Para 0114 and Fig. 1 - as shown in FIG. 1, ESI 1 are configured for the interfaces by using which the first PE device 101 and the second PE device 102 are respectively connected to the first CE device 11. During specific implementation, the ESI 1 configured for the interface is actually used to identify an access circuit (AC) between the first PE device 101 and the first CE device 11), the VLAN ID value corresponding to the first AC is configured in the first AC and used for matching the first packet, and the third IP address is determined through a PE node where the first AC is located and a local index of the ESI corresponding to the first AC on the PE node or determined through a virtual private network (VPN) domain to which the PE node where the first AC is located belongs and the local index of the ESI corresponding to the first AC on the PE node (since these limitations are linked to other alternatives that are not selected, therefore, these limitations are not examined).
processing the second packet according to an ESI value corresponding to the first IP address comprised in the second packet or performing ESI filtering on the second packet according to the second IP address and configuration information on a receiver receiving the second packet (Para 0169-0171 and Fig. 5 - The second PE device parses the first VXLAN packet to learn that a label corresponding to a first ESI is encapsulated in the first VXLAN packet. The second PE device determines whether the first ESI obtained by parsing the first VXLAN packet is the same as a second ESI configured for an interface connecting the second PE device and the first CE device, and if the second PE device determines that the first ESI encapsulated in the first VXLAN packet is the same as the second ESI, the second PE device does not forward the first VXLAN packet to the first CE device).
However, Gao does not explicitly disclose
wherein the second IP address is one of the following: an IP address which is obtained from a modification to a designated bit of an Ethernet segment identifier (ESI) of the ESI corresponding to the first AC according to a Root/Leaf attribute of the first AC, an IP address which is obtained from replacement of part bits of the ESI IP address of the ESI corresponding to the first AC with a virtual local area network identifier (VLAN ID) value corresponding to the first AC, a third IP address, or an IP address which is obtained from a modification to a designated bit of the third IP address according to the Root/Leaf attribute of the first AC. 
Singh teaches
wherein the second IP address is one of the following: an IP address which is obtained from a modification to a designated bit of an Ethernet segment identifier (ESI) of the ESI corresponding to the first AC according to a Root/Leaf attribute of the first AC, an IP address which is obtained from replacement of part bits of the ESI IP address of the ESI corresponding to the first AC with a virtual local area network identifier (VLAN ID) value corresponding to the first AC, a third IP address, or an IP address which is obtained from a modification to a designated bit of the third IP address according to the Root/Leaf attribute of the first AC (because this limitation has multiple alternatives and it is only require the examiner to select one alternative. The examiner chooses to select the first alternative "the second IP address is one of an IP address which is obtained from a modification to a designated bit of an Ethernet segment identifier (ESI) of the ESI corresponding to the first AC according to a Root/Leaf attribute of the first AC" to examine: Para 0033 – based on determining whether a flag bit (i.e. a designed bit) in an ESI message is set for determining the root or leaf attribute of the PE, one or more IP addresses for receiving the BUM packet is determined; and Para 0049-0050 – the BUM packet from ingress edge PE 100 includes IP address of egress PE 202(1) based on the flag bit indicating root attribute information, so the egress PE 202(1) may receive the BUM packet from the ingress edge PE 100). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gao to include the teachings of Singh. The motivation for doing so is to prevent multicast traffic drops at egress routers in E-Tree topologies in order to mitigate and reduce the amount of bandwidth and resources used within the MPLS network.  

Regarding claim 12, the method of claim 10,




wherein performing the ESI filtering on the first packet according to the second IP and the configuration information on the receiver receiving the first packet comprises:
determining at least one designated packet according to the first packet; and determining a second AC for sending each of the at least one designated packet; and performing the ESI filtering on each of the at least one designated packet according to the second IP and configuration information of the second AC of each of the at least one designated packet, wherein the configuration information comprises at least one of a Root/Leaf attribute of the second AC or an IP corresponding to the second AC (Because the previous limitation has multiple alternatives and it is only require the examiner  to select one alternative. The examiner chooses to select "processing the first packet according to an ESI value corresponding to the first IP comprised in the first packet" to examine (see claim 10). Since these limitations are linked to another alternatives that is not selected, therefore, these limitations are not examined).

Regarding claim 13, the method of claim 12,

wherein performing the ESI filtering on each of the at least one designated packet according to the second IP and the configuration information of the second AC of each of the at least one designated packet comprises in a case where a main interface to which the second AC of each of the at least one designated packet belongs is bound to a non-zero ESI or a value of the Root/Leaf attribute of the second AC is Leaf and in a case where the second IP and the second AC of each of the at least one designated packet satisfy a first predetermined condition, discarding each of the at least one designated packet (Because the previous limitation has multiple alternatives and it is only require the examiner  to select one alternative. The examiner chooses to select "processing the first packet according to an ESI value corresponding to the first IP comprised in the first packet" to examine (see claim 10). Since these limitations are linked to another alternatives that is not selected, therefore, these limitations are not examined).


Regarding claim 14, the method of claim 13,

wherein the first predetermined condition comprises at least one of:
the second IP is equal to the IP corresponding to the second AC of each of the at least one designated packet; a value of a designated binary bit in the second IP is 1 and the value of the Root/Leaf attribute of the second AC of each of the at least one designated packet is Leaf, the value of the designated binary bit in the second IP is 0 and the value of the Root/Leaf attribute of the second AC of the each of the at least one designated packet is Leaf, IP1 ^ IP2 < (m + 1), wherein ^ denotes a bitwise logical exclusive OR operator; or (IP1 & IP2) & Flag = Flag, wherein & denotes a bitwise logical AND operator, Flag denotes a predetermined value, and only one binary bit in Flag has a value of 1, wherein IP 1 denotes the second IP, IP2 denotes the IP corresponding to the second AC of each of the at least one designated packet, and m denotes an IP-address inverse mask, wherein the IP-address inverse mask is obtained from a bitwise NOT operation on an IP-address mask of an ESI IP corresponding to the ESI bound to the main interface to which the second AC of each of the at least one designated packet belongs Because the previous limitation has multiple alternatives and it is only require the examiner  to select one alternative. The examiner chooses to select "processing the first packet according to an ESI value corresponding to the first IP comprised in the first packet" to examine (see claim 10). Since these limitations are linked to another alternatives that is not selected, therefore, these limitations are not examined. 

Regarding claim 15, the method of claim 10,

wherein the third IP address comprises a first part and a second part, wherein in the case where the third IP address is determined through the PE node where the AC is located and the local index of the ESI corresponding to the AC on the PE node, the first part comprises the local index and the second part comprises at least one of a designated part of a designated IP address configured on the PE node where the AC is located, wherein the third IP address of each AC on the PE node comprises the designated part, or a common binary-bit part of designated attribute values configured ESI-by-ESI through a same configuration command on the PE node where the AC is located (Because the previous limitation has multiple alternatives and it is only require the examiner  to select one alternative. The examiner chooses to select "the second IP is one of an Ethernet segment identifier (ESI) IP of an ESI corresponding to the AC" to examine (see claim 1). Since these limitations are linked to other alternatives that are not selected, therefore, these limitations are not examined); 
wherein in the case where the third IP address is determined through the VPN domain to which the PE node where the AC is located belongs and the local index of the ESI corresponding to the AC on the PE node, the first part comprises the local index and the second part comprises a common binary-bit part of designated IP addresses configured through a same configuration command on PE nodes of a VPN domain to which the at least one second packet belongs, wherein the VPN domain is a set of PE nodes for sending or receiving the at least one second packet (Because the previous limitation has multiple alternatives and it is only require the examiner  to select one alternative. The examiner chooses to select "the second IP is one of an Ethernet segment identifier (ESI) IP of an ESI corresponding to the AC" to examine (see claim 1). Since these limitations are linked to other alternatives that are not selected, therefore, these limitations are not examined). 


Regarding claim 16, the method of claim 10,

wherein the local index comprises at least one of: an ESI value; an ESI alias value, which is a value configured for an attribute of the ESI corresponding to the AC, wherein the ESI corresponding to the AC differs from other ESIs on the PE node in the attribute; an ESI local distinguishment value, which is a value of a first designated field in the ESI corresponding to the AC, wherein on the PE node where the AC is located, the first designated fields corresponding to different ESIs have different values; or an ESI intra-domain distinguishment value, which is a value of a second designated field in the ESI corresponding to the AC, wherein in the VPN domain to which the PE node where the AC is located belongs, the second designated fields corresponding to different ESIs have different values (Because the previous limitation has multiple alternatives and it is only require the examiner  to select one alternative. The examiner chooses to select "the second IP is one of an Ethernet segment identifier (ESI) IP of an ESI corresponding to the AC" to examine (see claim 1). Since these limitations are linked to other alternatives that are not selected, therefore, these limitations are not examined). 

Regarding claim 17, the method of claim 10,
Gao teaches
wherein the first IP address is located at one of the following positions of the second packet: a source IP address or an internet protocol version 6 (IPv6) option header (Para 0119 – XVLAN information as VNI identifier is located in a source IP XVLAN header of the XVLAN packet).


Regarding claim 19, the method of claim 10,
Gao teaches
wherein a source IP address of the second packet is routable in an underlay network or is non-routable in the underlay network (Para 0145 –the XVLAN packet with source IP headers as states on Fig. 2-4 is routable to another PE device via a VXLAN tunnel network).


Regarding claim 25,
Gao teaches a second provider edge (PE) node, comprising:
a communication interface configured to receive a second packet sent by a first PE node (Para 0168 and Fig. 5 - the second PE device receives the first VXLAN packet from the first PE device), wherein the first PE node processes a first packet received from a first access circuit (AC) to obtain the second packet (Para 0142-0144 and Fig. 5 - first PE device receives the data packet sent by the first CE device; after receiving the data packet sent by the first CE device, the first PE device may process the data packet for determining whether the data packet is a BUM packet. When the determining that the data packet is a BUM packet, the first PE device encapsulates the BUM packet into a first VXLAN packet) and the second packet comprises a first internet protocol (IP) address, wherein the first IP address comprises a second IP address or an IP address which is obtained by through encrypting part bits of the second IP address with an intrinsic entropy value of the first packet (Para 0164 - the original Ethernet frame carrying the ESI label is encapsulated by using the VXLAN header, to obtain a VXLAN packet. The VXLAN packet is encapsulated by using a UDP header, to obtain a UDP packet. The UDP packet is encapsulated by using an IP header, to obtain an IP packet. The IP packet is encapsulated by using an Ethernet header, to obtain an encapsulated VXLAN packet); and wherein the second IP address is one of the following: an IP address which is obtained from […] an Ethernet segment identifier (ESI) of the ESI corresponding to the first AC […] (Para 0164 - the ESI 1, which corresponding to an AC between the first PE device and the first CE device as stating on fig. 1, is encapsulated into the extended field between the VXLAN header of the first VXLAN packet and the original Ethernet frame); wherein the ESI corresponding to the first AC is an ESI bound to a main interface to which the first AC belongs, the ESI IP address of the ESI is an IP address corresponding to the ESI (Para 0114 and Fig. 1 - as shown in FIG. 1, ESI 1 are configured for the interfaces by using which the first PE device 101 and the second PE device 102 are respectively connected to the first CE device 11. During specific implementation, the ESI 1 configured for the interface is actually used to identify an access circuit (AC) between the first PE device 101 and the first CE device 11), the VLAN ID value corresponding to the AC is configured in the AC and used for matching the second packet, and the third IP is determined through a PE node where the AC is located and a local index of the ESI corresponding to the AC on the PE node or determined through a virtual private network (VPN) domain to which the PE node where the AC is located belongs and the local index of the ESI corresponding to the AC on the PE node (since these limitations are linked to other alternatives that are not selected, therefore, these limitations are not examined).
a processor configured to process the second packet according to an ESI value corresponding to the first IP address comprised in the second packet or perform ESI filtering on the second packet according to the second IP address and configuration information on a receiver receiving the second packet in the case where the first IP address comprises the second IP address (Para 0169-0171 and Fig. 5 - The second PE device parses the first VXLAN packet to learn that a label corresponding to a first ESI is encapsulated in the first VXLAN packet. The second PE device determines whether the first ESI obtained by parsing the first VXLAN packet is the same as a second ESI configured for an interface connecting the second PE device and the first CE device, and if the second PE device determines that the first ESI encapsulated in the first VXLAN packet is the same as the second ESI, the second PE device does not forward the first VXLAN packet to the first CE device).
However, Gao does not explicitly disclose
wherein the second IP address is one of the following: an IP address which is obtained from a modification to a designated bit of an Ethernet segment identifier (ESI) of the ESI corresponding to the first AC according to a Root/Leaf attribute of the first AC, an IP address which is obtained from replacement of part bits of the ESI IP address of the ESI corresponding to the first AC with a virtual local area network identifier (VLAN ID) value corresponding to the first AC, a third IP address, or an IP address which is obtained from a modification to a designated bit of the third IP address according to the Root/Leaf attribute of the first AC. 
Singh teaches
wherein the second IP address is one of the following: an IP address which is obtained from a modification to a designated bit of an Ethernet segment identifier (ESI) of the ESI corresponding to the first AC according to a Root/Leaf attribute of the first AC, an IP address which is obtained from replacement of part bits of the ESI IP address of the ESI corresponding to the first AC with a virtual local area network identifier (VLAN ID) value corresponding to the first AC, a third IP address, or an IP address which is obtained from a modification to a designated bit of the third IP address according to the Root/Leaf attribute of the first AC (because this limitation has multiple alternatives and it is only require the examiner to select one alternative. The examiner chooses to select the first alternative "the second IP address is one of an IP address which is obtained from a modification to a designated bit of an Ethernet segment identifier (ESI) of the ESI corresponding to the first AC according to a Root/Leaf attribute of the first AC" to examine: Para 0033 – based on 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gao to include the teachings of Singh. The motivation for doing so is to prevent multicast traffic drops at egress routers in E-Tree topologies in order to mitigate and reduce the amount of bandwidth and resources used within the MPLS network.  



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Singh; and further in view of Sajassi et al. Publication No. US 2018/0109436 A1 (Sajassi hereinafter) and Balus et al. Publication No. US 2014/0294004 A1 (Balus hereinafter).

Regarding claim 11, the method of claim 10,
Gao teaches wherein processing the first packet according to the ESI value corresponding to the first IP comprised in the first packet comprises:
mirroring the first packet to a designated server when the ESI value corresponding to the first IP comprised in the first packet is a first designated value (Para 0224 - After receiving the VXLAN packet including the ESI 1, the PE device 2 parses the VXLAN packet to obtain value of the ESI 1. If the ESI 1 value is the same with the interface to the first CE device, the VXLAN packet is not forwarded to the first CE device. However, because there is another interface of the PE device 2 and that configured with an ESI 3 value is not blocked, the PE device 2 may send the VXLAN packet including the ESI 1 to the CE device 3 through the interface configured with the ESI 3).
Gao does not explicitly disclose wherein processing the first packet according to the ESI value corresponding to the first IP comprised in the first packet comprises:
performing designated quality of service (QoS) processing on the first packet when the ESI value corresponding to the first IP comprised in the first packet is a second designated value; and 
performing performance statistics on the first packet by using a performance statistics counter bound to a third designated value when the ESI value corresponding to the first IP comprised in the first packet is the third designated value. 
Sajassi teaches wherein processing the first packet according to the ESI value corresponding to the first IP comprised in the first packet comprises:
performing designated quality of service (QoS) processing on the first packet when the ESI value corresponding to the first IP comprised in the first packet is a second designated value (Para 0054 – based on value of hashed VXLAN network identifier, a particular PE may enforce the applicable QoS policies to forward received VXLAN packet in order to performing quality of service (QoS) processing on the packet). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gao to include the teachings of Sajassi. The motivation for doing so is to reliably enforce quality-of-service (QoS) policies for network traffic in the backbone-to-access direction.  
Balus teaches wherein processing the first packet according to the ESI value corresponding to the first IP comprised in the first packet comprises:
performing performance statistics on the first packet by using a performance statistics counter bound to a third designated value when the ESI value corresponding to the first IP comprised in the first packet is the third designated value (Para 0060 – Label allocation may be provided by per-Mac, per-ESI, or per-VMI. When label allocation is provided per-ESI, the result is a medium label count, egress forwarding with optional MAC lookup, and support of ETREE). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gao to include the teachings of Balus. The motivation for doing so is to provide Border Gateway Protocol (BGP) Media Access Control (MAC) Virtual Private Networking (VPN) within the context of infrastructure based on MPLS labels due to the lack of an operable mechanism or procedure for label allocation.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956. The examiner can normally be reached Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        
/YOUNES NAJI/Primary Examiner, Art Unit 2445